COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-17-00417-CV


IN THE INTEREST OF R.M., III,
AND J.M., CHILDREN


                                        ------------

            FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                       TRIAL COURT NO. 16-04589-211

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellant’s Motion for Voluntary Dismissal” and see

no reason not to grant it. We therefore grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                       PER CURIAM

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DELIVERED: January 4, 2018



      1
          See Tex. R. App. P. 47.4.